Order filed July 12, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00517-CV
                                 ____________

               SAN JACINTO RIVER AUTHORITY, Appellant

                                         V.

                    CORBERT BROCKET ET AL, Appellee


                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2018-10534


                                     ORDER

      The reporter’s record in this case was due June 1, 2018. See Tex. R. App.
P. 35.1. On June 26, 2018, this court ordered the court reporter to file the record
within 15 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Karen DeShelter, the court reporter, to file the record in this
appeal within 15 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Karen DeShelter does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM